


Exhibit 10.30


NEO LTIP Awards
(Vesting on Date of Grant)


FOR USE ONLY WITH THE 20___-20___ LTIP PERFORMANCE PERIOD


Form of Restricted Stock Unit Agreement
(20___-20___ LTIP PERFORMANCE PERIOD)
Granite Construction Incorporated has granted to the Participant named in the
Notice of Grant of Restricted Stock Unit (the “Notice”) which together with this
Restricted Stock Unit Agreement (the “Agreement”) has been delivered
electronically to Participant, an Award consisting of common stock equivalents
subject to the terms and conditions set forth in the Notice and this Agreement.
The Award has been granted pursuant to the Granite Construction Incorporated
2012 Equity Incentive Plan (the “Plan”). By accepting the Award, the
Participant: (a) represents that the Participant has read and is familiar with
the terms and conditions of the Notice and this Agreement, (b) accepts the Award
subject to all of the terms and conditions of the Notice and this Agreement, (c)
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Notice or
this Agreement, and (d) acknowledges receipt of a copy of the Notice and this
Agreement.
1.Definitions and Construction.


1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned in the Notice or the Plan. Wherever used herein, the
following terms shall have their respective meanings set forth below:


(a)
“Good Reason” means the occurrence of any of the following:



(i)without the Participant's express written consent, the assignment to the
Participant of any duties, or any limitation of the Participant's
responsibilities, substantially inconsistent with the Participant's positions,
duties, responsibilities and status with the Participating Company Group
immediately prior to the date of the Change in Control;


(ii)without the Participant's express written consent, the relocation of the
principal place of the Participant's Service to a location that is more than
fifty (50) miles from the Participant's principal place of Service immediately
prior to the date of the Change in Control, or the imposition of travel
requirements substantially more demanding of the Participant than such travel
requirements existing immediately prior to the date of the Change in Control;


(iii)any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (1) the Participant's base
salary in effect immediately prior to the date of the Change in Control (unless
reductions comparable in amount and duration are concurrently made for all other
employees of the Participating Company Group with responsibilities,
organizational level and title comparable to the Participant's), or (2) the
Participant's bonus compensation, if any, in effect immediately prior to the
date of the Change in Control (subject to applicable performance requirements
with respect to the actual amount of bonus compensation earned by the
Participant); or


(iv)any failure by the Participating Company Group to (1) continue to provide
the Participant with the opportunity to participate, on terms no less favorable
than those in effect for the benefit of any employee or service provider group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by the Participant, in any benefit or compensation plans and programs,
including, but not limited to, the Participating Company Group's life,
disability, health, dental, medical, savings, profit sharing, stock purchase and
retirement plans, if any, in which the Participant was participating immediately
prior to the date of the Change in Control, or their equivalent, or (2) provide
the Participant with all other fringe benefits (or their equivalent) from time
to time in effect for the benefit of any employee or service provider group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by the Participant.


(b)“Termination After Change in Control” means the occurrence of either of the
following events within twelve (12) months after a Change in Control:


(i)termination by the Participating Company Group of the Participant's Service
with the Participating Company Group for any reason other than for Cause; or



1

--------------------------------------------------------------------------------




(ii)the Participant's resignation for Good Reason from all capacities in which
the Participant is then rendering Service to the Participating Company Group
within a reasonable period of time following the event constituting Good Reason.
(iii)

Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Participant's Service with
the Participating Company Group which (1) is for Cause; (2) is a result of the
Participant's death or Disability; (3) is a result of the Participant's
voluntary termination of Service other than for Good Reason; or (4) occurs prior
to the effective date of a Change in Control.
1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
    
2.    The Award.


2.1 Number of Common Stock Equivalents. The number of common stock equivalents
subject to Participant's Award shall be set forth in the Notice and may be
adjusted from time to time for Capitalization Adjustments, as provided in
Section 5.3 of the Plan.


2.2 Payment. Participant's Award shall be settled by the delivery of Stock,
which shall be distributed to the Participant not later than three months
following the earlier of (a) the vesting date set forth in Section 3.1 below, or
(b) the date the common stock equivalents are vested pursuant to Section 3.2(a)
or (b).


2.3 Issuance of Shares in Compliance with Law. The issuance of the Stock, if
any, shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. No Stock shall be issued
hereunder if its issuance would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company's legal counsel
to be necessary to the lawful issuance of any Stock shall relieve the Company of
any liability in respect of the failure to issue such Stock as to which such
requisite authority shall not have been obtained. As a condition to the issuance
of the Stock, if any, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.


3.    Vesting of Shares.


3.1 Normal Vesting. The Award shall be 100% vested ten (10) calendar days
following the Grant Date.


3.2 Effect of Termination of Service on Vesting. The effect of the termination
of the Participant's Service prior to the vesting date shall be as follows:


(c)Death or Disability. If the Participant's Service is terminated prior to the
vesting date by reason of the death or Disability (but only to the extent that
such disability is a “disability” as defined in Section 409A(a)(2)(c) of the
Code) of the Participant, the vesting of the Award shall be accelerated in full
as of the date of the Participant's termination of Service and payment shall be
made in accordance with Section 2.2.


(d)Termination After Change in Control. If the Participant's Service ceases
prior to the vesting date as a result of Termination After Change in Control
(but only to the extent that such Termination After Change in Control is a
“separation from service” as defined in the regulations promulgated under
Section 409A of the Code), the vesting of the Award shall be accelerated in full
as of the date of the Participant's Termination After Change in Control and
payment shall be made in accordance with Section 2.2.


3.3 Federal Excise Tax Under Section 4999 of the Code.


(a)    Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to this Agreement and any other payment or benefit received or to be
received by the Participant would (i) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (ii) but for this Section 3.3 would be
subject to the excise tax imposed by Section

2

--------------------------------------------------------------------------------




4999 of the Code, or any comparable successor provisions (the “Excise Tax”),
then the Participant's payments and benefits hereunder shall be either (a)
provided to the Participant in full, or (b) provided to the Participant as to
such lesser extent which would result in no portion of such payments and
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
when taking into account applicable federal, state, local and foreign income and
employment taxes, the Excise Tax, and any other applicable taxes, results in the
receipt by the Participant, on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under the Excise Tax. In the event of a reduction of benefits hereunder,
the Accountants (as defined below) shall determine which benefits shall be
reduced so as to achieve the principle set forth in the preceding sentence.


(b)    Determination of Amounts. All computations and determinations called for
by this Section 3.3 shall be promptly determined and reported in writing to the
Company and the Participant by independent public accountants or other
independent advisors selected by the Company and reasonably acceptable to the
Participant (the “Accountants”), and all such computations and determinations
shall be conclusive and binding upon the Participant and the Company. For the
purposes of such determinations, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determinations. The Company shall bear all fees and expenses
charged by the Accountants in connection with such services.


(c)    Potential Further Reduction of Benefits. If, notwithstanding any
reduction described in Section 3.3(a), the IRS determines that a Participant is
liable for the Excise Tax as a result of the receipt of any payments made
pursuant to this Plan, then the Participant shall be obligated to pay back to
the Company, within thirty (30) days after a final IRS determination or in the
event that the Participant challenges the final IRS determination, a final
judicial determination, a portion of the Payments equal to the “Repayment
Amount.” The Repayment Amount shall be the smallest such amount, if any, as
shall be required to be paid to the Company so that the Participant's net
after-tax proceeds with respect to the Payments (after taking into account the
payment of the Excise Tax and all other applicable taxes imposed on such
benefits) shall be maximized. The Repayment Amount shall be zero if a Repayment
Amount of more than zero would not result in the Participant's net after-tax
proceeds with respect to the Payments being maximized. If the Excise Tax is not
eliminated pursuant to this Section 3.3(c), the Participant shall pay the Excise
Tax.


(d)    Potential Increase in Benefits. Notwithstanding any other provision of
this Section 3.3, if (i) there is a reduction in the payments to a Participant
as described in this Section 3.3, (ii) the IRS later determines that the
Participant is liable for the Excise Tax, the payment of which would result in
the maximization of the Participant's net after-tax proceeds (calculated as if
the Participant's benefits had not previously been reduced), and (iii) the
Participant pays the Excise Tax, then the Company shall pay to the Participant
those payments which were reduced pursuant to this Section 3.3 as soon as
administratively possible after the Participant pays the Excise Tax so that the
Participant's net after-tax proceeds with respect to the payment of the Payments
are maximized.


4.    Dividend Equivalents. Dividend equivalents shall be credited in respect of
the Company common stock equivalents covered by the Participant's Award. Such
dividend equivalents shall be converted into additional common stock equivalents
covered by the Award by dividing (1) the aggregate amount or value of the
dividends paid with respect to that number of stock equivalents covered by the
Award then divided by (2) the Fair Market Value per share of Company common
stock on the payment date for such dividend. Any additional stock equivalents
covered by the Award credited by reason of such dividend equivalents shall be
subject to all the terms and conditions of this underlying Restricted Stock
Units Award Agreement to which they relate.


5.    Tax Matters.


5.1 Tax Withholding. The Participant hereby authorizes withholding from any
amounts payable to the Participant, and the Participant otherwise agrees to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Participating Company, if any,
which arise in connection with the Award, including, without limitation,
obligations arising upon the transfer of Stock to the Participant. The Company
shall have no obligation to deliver the Stock until the tax withholding
obligations of the Participating Company, if any, have been satisfied by the
Participant.


5.2 Withholding in Shares. The Participant may elect to satisfy all or any
portion of a Participating Company's tax withholding obligations by requesting
the Company to withhold a number of whole shares of Stock otherwise deliverable
to the Participant or by tendering to the Company a number of whole shares
acquired otherwise than pursuant to the Award having, in any such case, a fair
market value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates. Any adverse consequences to the Participant resulting from
the procedure permitted under this Section 5.2, including, without limitation,
tax consequences, shall be the sole responsibility of the Participant.

3

--------------------------------------------------------------------------------




5.3 Tax Consequences. Restricted Stock Unit Awards may be deferred compensation
and subject to the design limitations and requirements of Section 409A of the
Code. If the limitations and requirements of Section 409A of the Code are
violated, deferred and vested amounts will be subject to tax at ordinary income
rates immediately upon such violation and will be subject to penalties for
Federal tax purposes equal to (i) 20% of the amount deferred and (ii) interest
at a specified rate on the under-payment of tax that would have been paid had
the deferred compensation been included in gross income in the taxable year in
which it was first deferred. State tax penalties, including a 20% California
state penalty, also may apply.


6.    Rights as Employee. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant's employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant's
Service at any time.


7.    Miscellaneous Provisions.


7.1 Administration. All questions of interpretation concerning the Notice and
this Agreement shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award. Any officer of the Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.


7.2 Amendment. The Committee may amend this Agreement at any time; provided,
however, that no such amendment may adversely affect the Participant's rights
under this Agreement without the consent of the Participant. No amendment or
addition to this Agreement shall be effective unless in writing.


7.3 Nontransferability of the Award. The Award may not be assigned or
transferred in any manner except by will or by the laws of descent and
distribution. During the lifetime of the Participant, all rights with respect to
this Award shall be exercisable only by the Participant.


7.4 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.


7.5 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant's heirs,
executors, administrators, successors and assigns.


7.6 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, email or upon deposit in the United States Post Office,
by registered or certified mail, with postage and fees prepaid, addressed to the
other party. at the address shown below that party's signature in the Notice or
at such other address as such party may designate in writing from time to time
to the other party. Notices sent to the Company shall be addressed to the
Company at 585 West Beach Street, PO Box 50085, Watsonville, CA 95077. Notices
sent to the Participant shall be delivered by email to Participant's email
address end @gcinc.com or mailed to the Participant's address on file with the
Company.


7.7 Integrated Agreement. The Plan, the Notice and this Agreement constitute the
entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein and supersede any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or in the Notice.


7.8 Applicable Law. The Agreement shall be governed by the laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.


7.9 Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


7.10 Beneficiary Designation. Each Participant may name, from time to time, any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of such Participant's
death before he or she receives any or all of such benefit. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective when filed by the Participant
in writing with

4

--------------------------------------------------------------------------------




the Company during the Participant's lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to his or her estate.



5